Per Curiam.
Whether an estoppel results from established facts, is a question for the determination of the court; and the Judge, seems not to have gone far enough in submitting the question of equitable estoppel, so to call it, to the jury. The presumptive evidence of right by grant, from the contribution to the laying of pipes within twenty years, being entitled to no artificial force from length of time, was properly left to the jury on its natural tendency to produce conviction; and had the contest been between the original parties to the supposed grant, all would have been well. But there is a purchaser in the case; and evidence of positive,- but deceptive acts of acquiescence on the other side, which may have misled him, it is said, as to the true state of the right, is of a different stamp. As it can never appear whether a purchaser has been actually prejudiced by such acts, the possibility of injury to him is enough to raise an equitable estoppel by operation of law. His opponent is estopped from denying the right on whose existence he gave the purchaser reason to confide. Perhaps sufficient care was not taken in the opinion delivered by this court to distinguish between the natural presumption of a grant, which is clearly for the jury; and deceptive acts of encouragement to a purchaser, which are as clearly for the court. Viewed as evidence of a grant between the former parties, the effect of taking contribution from Mr Biddle for laying pipes, was mat*210ter of fact: viewed as an act which may have encouraged the defendant to believe in the existence of such a grant, it was matter of law.
Judgment reversed, and a venire de novo awarded.